Title: To James Madison from Elias Vander Horst, 25 September 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


25 September 1802, Bristol. “On the other side is a Copy of my last respects of the 13t. Instt.… Our Harvest is now nearly closed and as the weather for gathering it has been very fine, there remains no doubt of its being excellent in quality as well as very abundant.” Encloses newspapers and a London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

